        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 1 of 28



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

MICHAEL HOFFMAN,                              *

     Plaintiff,                               *

v.                                            *   Civil Action No. GLR-19-3644

ASRESAHEGN GETACHEW, M.D., and *
CORIZON HEALTH,
                               *
   Defendants.
                              ***
                  MEMORANDUM OPINION

       THIS MATTER is before the Court on Defendants Asresahegn Getachew, M.D.’s,

and Corizon Health, Inc.’s (“Corizon”) (together with Getachew, “Defendants”) Motions

to Dismiss or, in the Alternative, Motions for Summary Judgment (ECF Nos. 15, 20). The

Motions are ripe for disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md.

2018). For the reasons outlined below, the Court will grant the Motions, which it construes

as motions for summary judgment.

                                   I.    BACKGROUND

A.     Plaintiff’s Allegations

       Plaintiff Michael Hoffman is a state inmate presently housed at the Western

Correctional Institution in Cumberland, Maryland (“WCI”). (Compl. at 1, ECF No. 1). He

alleges that Getachew, the Medical Director at WCI, filed an affidavit in another civil rights

case filed by Hoffman characterizing Hoffman as a hypochondriac and “recognized drug

seeker.” (Id. ¶¶ 3–4). Hoffman states that he suffers from a degenerative joint disease that

causes him constant pain. (Id. ¶ 6). He has been incarcerated for nineteen years, is a former
         Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 2 of 28



intravenous drug user, and contracted the hepatitis C virus (“HCV”) from his drug use. (Id.

¶¶ 7–8). Hoffman states that he told medical staff about “his drug use in order for them to

know the over-all damage Plaintiff caused his body.” (Id. ¶ 9). Hoffman alleges that the

staff used his words against him to “deny him medical treatment and to slander his name.”

(Id. ¶ 10). Hoffman reports that during his incarceration he has submitted to several random

urinalyses, all of which have been clean. (Id. ¶ 11). Additionally, Hoffman states that prison

staff have searched his cell hundreds of times over the course of his incarceration and found

no drugs or evidence of medication hoarding. (Id. ¶ 12).

       Hoffman has taken several steps towards recovery. He attended alcoholics and

narcotics anonymous meetings from July 2011 through July 2013. (Id. ¶¶ 13–14). In 2014,

he completed a baptismal class and bible study. (Id. ¶ 15). Hoffman also completed anger

management classes and obtained his G.E.D. during his incarceration. (Id. ¶¶ 17–18).

       Hoffman reports that he suffers from “chronic interstitial lung disease, heart disease

and bone degenerative disease.” (Id. ¶ 19). He has bone spurs between his L4 and L5

vertebrae and suffers from back, shoulder, knee, and “all-over joint pain.” (Id. ¶ 20). He

also has paranasal sinusitis in the right nasal cavity and a bloody polyp growing in the left

nasal cavity. (Id.).

       On September 11, 2019, Dr. Bernard McQuillan saw Hoffman for a scheduled sick

call. During the visit, McQuillan advised Hoffman that Getachew had directed that

Hoffman be prescribed only Motrin and that Hoffman not be provided with muscle

relaxers. (Id. ¶ 21).




                                              2
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 3 of 28



       Following this visit, Hoffman submitted numerous sick call slips regarding knee

pain, sinusitis, and bloody polyps, and requesting a flu shot. (Id. ¶ 22). He was seen by

Janette Clark, N.P., on November 23, 2019. (Id.). At that visit, Clark told Hoffman that she

could not prescribe him pain medication or muscle relaxers because she had been told that

he was a drug seeker and hypochondriac. (Id.).

       Hoffman claims that medical department staff at WCI are “close friends” with the

defendants named in a separate pending action before this Court, Hoffman v. Barrera, et

al., No. GLR-17-2431 (D.Md. filed Aug. 24, 2017). (Id. ¶ 23). Hoffman states that as

Getachew is the one who gave the verbal orders regarding his medical treatment, he is the

sole individual Defendant named in this case. (Id.). Hoffman further alleges that he has

submitted numerous requests to review his medical file. (Id. ¶ 24). He speculates that after

filing this case, his medical records would “come up missing” when he tried to request

them. (Id.).

       Hoffman claims that Getachew is denying him medical treatment for his

degenerative disease in both knees and his right foot. (Id. ¶ 25(A)). He claims that the

damage in his knees is now irreversible despite Hoffman having submitted sick call slips

and administrative remedy procedure (“ARP”) complaints seeking to be seen by an

orthopedist. (Id.). Getachew allegedly refused to schedule such a visit for Hoffman because

he believes Hoffman is a drug seeker and a hypochondriac. (Id.).

       Hoffman states that on May 17, 2012, he received a computed tomography (“CT”)

scan of his brain, which revealed a diagnosis of acute paranasal sinusitis. (Id. ¶ 25(B)). He

was prescribed a variety of nasal spray and allergy medications, but none resolved the


                                             3
         Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 4 of 28



sinusitis. (Id.). Hoffman submitted numerous sick call slips and ARPs regarding this issue

and sought a referral to an otolaryngologist (i.e., an ear, nose, and throat doctor, or “ENT”).

(Id.). Getachew, however, refused to refer him to an ENT because he believes Hoffman is

a drug seeker and hypochondriac. (Id.).

       In 2016, Hoffman discovered a growth in his left nasal cavity that has since

continued to spread. (Id. ¶ 25(C)). Hoffman again requested to be seen by an ENT, but

Getachew refused his request because he believes Hoffman is a hypochondriac and drug

seeker. (Id.).

       Hoffman is a chronic care patient who has received an annual flu shot each year for

the past eighteen years. (Id. ¶ 25(D)). He suffers from lung and heart disease and a weak

immune system. (Id.). For two months, Hoffman submitted sick call slips and verbally

requested that the be provided the flu shot, but was not provided one. (Id.).

       Hoffman states that he will not be able to prove that he requested medical treatment

and consultation with a specialist because the medical record department has ignored his

requests for such documentation. (Id. ¶ 26). He claims that the medical department has a

“new policy [whereby] the records [department] sends a form to sign claiming that you

already received your copies and that when you send it back . . . then they will release the

copies to you.” (Id.). Hoffman twice signed and returned the form but did not receive the

copies of his medical records. (Id.). Hoffman alleges that the medical department retains

less paperwork because inmates were “winning a lot of [42 U.S.C. §] 1983 civil cases

against them.” (Id. ¶ 27).




                                              4
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 5 of 28



       Hoffman contends that since Corizon employs the medical staff at WCI, and

Getachew is an employee of Corizon, Corizon is responsible for Getachew’s actions. (Id.

¶ 28). Hoffman further states that it is impossible for him to get proper medical care at WCI

because Getachew believes he is a drug-seeking hypochondriac. (Id. ¶ 29).

B.     Defendants’ Response

       Getachew is the Regional Medical Director for Corizon. In this role, he oversees the

North Branch and Western Correctional Institutions. (Defs. Corizon Health, Inc. &

Asresahegn Getachew, M.D.’s Mot. Dismiss Alt. Summ. J. [“Defs.’ Mot.”] Ex. A

[“Getachew Decl.”] ¶ 2, ECF No. 20-4). Corizon became the contracted medical provider

for the Maryland Department of Public Safety and Correctional Services (“DPSCS”) on

January 12, 2019. (Id.; Def. Getachew’s Mot. Dismiss Alt. Summ. J. [“Getachew Mot.”]

Ex. 2 [“Getachew Aff.”] ¶ 14, ECF No. 15-5). Before that date, Wexford Health was the

contract holder. (Id.).

       Hoffman suffers from bipolar disorder, candidiasis, hypertension, HCV,

hypothyroidism, hyperlipidemia, and complaints of chronic chest, lung, and back pain.

(Getachew Decl. ¶ 6). Getachew denies directing any medical providers regarding

Hoffman’s course of treatment and avers that the treatment decisions of Hoffman’s medical

providers “were based on those providers’ medical judgment.” (Id. ¶ 5).

       Hoffman submitted a sick call slip on November 20, 2016, complaining of a growth

in his left nostril. (Getachew Mot. Ex. 1 [“1st Med. R.”] at 2, ECF No. 15-4). He was seen

two days later at nurse sick call. The examination showed a small pimple-like area on the

inside of the left nostril. (Id. at 3). No bleeding or swelling was observed. (Id.). Hoffman


                                             5
         Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 6 of 28



was conversant with no shortness of breath and was oriented to person, place, and time.

(Id.). He walked without difficulty and did not appear to be in any pain. (Id.). Medical staff

advised him to monitor his condition and report if there was swelling, excessive bleeding,

or an increase in pain. (Id.). They also instructed him to apply warm compresses to relieve

what they thought could be an infection from an ingrown hair. (Id.).

       Hoffman submitted another sick call slip on December 3, 2016, again complaining

of sores in his left nostril and reporting that they caused pain in his left eye and left ear. (Id.

at 4). He was seen three days later at nurse sick call. (Id. at 5). He complained of nasal

dryness with occasional nosebleeds. (Id.). His nostrils appeared normal. (Id.) There were

no signs of trauma or abnormal growths. (Id.). He was referred to a provider. (Id.).

       On March 24, 2017, Hoffman submitted a sick call complaining that his allergies

had worsened and his sinuses were closed, making it difficult to breathe through his nose.

(Id. at 7). He was seen at nurse sick call three days later but became agitated when security

gave him a directive and left the clinic before an examination could occur. (Id. at 8).

       Hoffman submitted a sick call slip on July 2, 2017, complaining that his right sinus

was running. (Id. at 9). He was seen three days later at nurse sick call but did not complain

of a growth, pain, or bleeding in his left nostril. (See id. at 10–11). Instead, he complained

of lung disease, painful urination, and acute sinusitis, and asked about medication renewal.

(Id.). He was referred to a provider. (Id.).

       Holly Pierce, N.P., examined Hoffman on August 11, 2017. (Id. at 12–13). Hoffman

complained of increased urination but did not complain of a growth, bleeding, or pain in

his left nasal cavity. (See id.). The following month, Hoffman filed a sick call slip


                                                6
           Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 7 of 28



complaining that his sinuses kept draining. (Id. at 14). He was seen for this complaint on

September 21, 2017, and complained of a running nose and watery eyes but did not

complain of a growth, pain, or bleeding in the left nostril. (See id. at 15). Pierce again

examined Hoffman on February 6, 2018, and no mucosal lesions or nasal deformities were

noted. (See id. at 17–18).

       Hoffman filed a sick call slip on March 27, 2018, complaining that his left sinus

cavity constantly bled. (Id. at 19). He was seen at nurse sick call two days later, but at that

time only complained of a chronic cough and sore throat. (Id. at 20–21). He did not

complain of pain or left nostril growth or bleeding. (Id.).

       On May 18, 2018, Hoffman submitted a sick call slip complaining that the sore in

his left nostril was spreading into the upper nasal cavity. (Id. at 22). He did not attend a

scheduled sick call on May 21, 2018, because he was off site at the time of his appointment.

(Id. at 23). Pierce evaluated Hoffman on May 31, 2018, in the chronic care clinic. (Id. at

24–27). Hoffman did not complain of a growth, bleeding, or pain in the left nostril. (Id.).

       Hoffman filed a sick call slip on July 8, 2018, complaining that his left nasal cavity

was sealed by a sore. (Id. at 28–29). He refused, however, to be seen for this complaint

when called to nurse sick call. (Id.). Pierce next evaluated Hoffman on September 12, 2018,

in the chronic care clinic. (Id. at 30–33). He did not complain of a growth, bleeding, or pain

in the left nostril, and denied suffering from nosebleeds. (Id.). No nasal deformities or

mucosal lesions were observed. 1 (Id.).


       1
       From July 8, 2018 through at least November 22, 2019, Hoffman did not submit
any complaints of a nasal cavity lesion or sore, bleeding, or pain in the left nasal cavity.

                                              7
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 8 of 28



       Getachew explains that sinusitis refers to inflammation of the tissue lining the

sinuses and that acute sinusitis can be caused by a cold or allergies and may resolve on its

own. (Getachew Decl. ¶ 9). Symptoms of sinusitis can include headache, facial pain, runny

nose, and nasal congestion. Treatment can involve symptom relief via the use of pain

medication, nasal decongestants, nasal saline rinse, or antibiotics. (Id.). Acute sinusitis

usually resolves within seven to fourteen days. (Id.).

       Hoffman submitted a sick call slip on January 19, 2019, complaining of pain in his

shoulders, knees, upper back, and neck, and sinusitis. (Defs.’ Mot. Ex. A-1 (“2d Med. R.”)

at 189, ECF No. 20-5). He was evaluated on February 1, 2019, by a cardiothoracic surgeon

for interstitial lung disease. (Id. at 105–08). Hoffman complained of body-wide joint pain

and a runny nose, but did not report any other ear, nose, or throat issues. (Id.). Hoffman’s

neck was supple and exhibited a normal range of motion. (Id.). Hoffman was evaluated

later that month for complaints of pain in the shoulders and lower back. (Id. at 10–11). The

nurse referred Hoffman for further assessment and ordered a muscle rub. (Id. at 235).

       Getachew evaluated Hoffman on March 11, 2019, in the chronic care clinic for

HCV, hypertension, hypothyroidism, and interstitial lung disease. (Id. at 12–14). Hoffman

did not report any symptoms suggestive of hypothyroidism and his thyroid levels were

normal. Hoffman also reported that his chronic pain was relieved by naproxen, which

Getachew then prescribed. (Id.). Additionally, the HCV had resolved after treatment. (Id.).

An examination revealed no significant abnormalities. (Id.). In response to Hoffman’s


(Getachew Aff. ¶ 12). Additionally, Dr. Getachew never personally saw Hoffman for
complaints of left nasal cavity lesion, bleeding, or pain. (Id. ¶ 16).

                                             8
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 9 of 28



complaint of shortness of breath, Getachew noted that medical staff were awaiting the

report of a pulmonary specialist and that Hoffman would be rescheduled for evaluation

after the report was received. (Id.).

       Getachew again evaluated Hoffman in the chronic care clinic on April 1, 2019. (Id.

at 17–19). Hoffman was not in distress and his neck was supple. He did not complain of

musculoskeletal pain, sinusitis, or growth in his left nasal cavity. (Id.). During a nursing

visit later that month, Hoffman, who walked without difficulty and whose extremities were

within normal limits, asserted that he had been prescribed Elavil, an antidepressant also

used to treat arthritic and musculoskeletal pain, and baclofen, a muscle relaxer. (Getachew

Decl. ¶ 15; 2d Med. R. at 20–21). After reviewing Hoffman’s medical records, the nurse

noted that Hoffman had not been prescribed those medications. (2d Med. R. at 20–21).

       John Glenn Williams, M.D., evaluated Hoffman on May 9, 2019 in the pulmonary

clinic. (Id. at 109–12). Hoffman reported sinus or nasal congestion that was worse on the

right side. He denied rhinorrhea or postnasal drip. (Id.; see also Getachew Decl. ¶ 16). No

abnormalities were observed in Hoffman’s nose. (2d Med. R. at 111). Hoffman also

reported back pain, but the assessment of his lower extremities was limited. (Id. at 109,

111). Williams ordered laboratory testing to determine whether Hoffman suffered from a

rheumatological disorder. (Id. at 112).

       On May 10, 2019, Hoffman was observed after returning from a medical visit

walking with a steady gait and apparently in stable condition. (Id. at 26–27). Two days

later, a nurse saw him for complaints of discomfort while urinating and he was referred to

a provider. (Id.). Later that month, a nurse evaluated Hoffman due to complaints of chronic


                                             9
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 10 of 28



pain. (Id. at 31–32). No injuries were observed and Hoffman was referred to a provider.

(Id.). Laboratory testing conducted on May 31, 2019 and June 17, 2019 did not reveal

results consistent with a rheumatological disorder. (Getachew Decl. ¶ 20; 2d Med. R. at

249–52).

       On June 11, 2019, Pierce submitted a request for consultation with a rheumatologist

and for a pulmonary function test on Hoffman’s behalf. (2d Med. R. at 34–37). The request

was approved. (Getachew Decl. ¶ 21; 2d Med. R. at 253–55). When a rheumatologist

eventually did review Hoffman’s medical record, it was determined that a consultation was

not necessary. The rheumatologist suggested that Hoffman be referred to a pain

management specialist. (2d Med. R. at 253).

       Pierce evaluated Hoffman on June 18, 2019 in the chronic care clinic. (Id. at 38–

41). At that time, Hoffman was compliant with his medication regimen but not with diet

and exercise. Hoffman reported suffering from migraines and headaches but denied any

ear, nose, or throat symptoms, including nosebleeds. (Id.). He reported problems urinating

and complained of pain in his chest, lungs, bilateral shoulders, and upper and lower back.

(Id.). He also reported that he had bone spurs between the vertebrae in his back and

complained of sciatic pain on the left side that went down his left leg. (Id.). He reported

degenerative joint disease (“DJD”) in both knees and right foot and requested a specialist

evaluation for these issues. (Id.). Examination revealed no musculoskeletal abnormalities.

(Id.). Pierce prescribed naproxen and ordered x-rays of Hoffman’s lumbar spine and both

knees. (Id.).




                                            10
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 11 of 28



       Getachew explains that DJD, also known as osteoarthritis, is an irreversible

condition which refers to age-related degenerative changes in the joints. (Getachew Decl.

¶ 7). Getachew further explains that the vast majority of patients the same age as Hoffman

experience deterioration of their joints. (Id.). Arthritis and DJD are treated conservatively,

initially with pain medication, such as acetaminophen and nonsteroidal anti-inflammatories

(“NSAIDs”), and by remaining physically active. (Id.). If the joint deteriorates

significantly, more aggressive treatment may be pursued. (Id.). In light of the complications

that can occur from surgery, doctors typically begin with a conservative course of

treatment. (Id.).

       On July 9, 2019, Hoffman’s lumbar x-ray showed mild degenerative changes at

multiple levels in the lumbar spine. (2d Med. R. at 119). Both Hoffman’s left and right

knee x-ray showed a small osteophyte at the superior aspect of the patella, but no other

abnormalities. (Id. at 121). An osteophyte is a bony growth that develops along bone edges.

(Getachew Decl. ¶ 21). Osteophytes are generally caused by DJD. If bone spurs are

symptomatic, pain relievers such as acetaminophen or NSAIDs may be helpful. (Id.).

       Hoffman saw a nurse on July 29, 2019 for a rash on his penis and was provided

antifungal cream. (2d Med. R. at 42–43). He was seen again on August 8, 2019, in

conjunction with his transfer between institutions. (Id. at 52, 129). At that time, he

requested a chronic care appointment, an optometry appointment, an MRI of his leg and

back, dentures, and treatment for an infected penis. He was referred for a medical

assessment. (Id.).




                                             11
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 12 of 28



       On August 15, 2019, Hoffman was seen by a nurse for his complaints of pain due

to bone spurs. (Id. at 53–54). He also complained of pain in both knees and his right foot.

(Id.). He walked without difficulty and his legs, ankle, and feet were not swollen. He was

referred to a provider. (Id.).

       On August 23, 2019, a nurse saw Hoffman for his complaint of bilateral foot

swelling. (Id. at 56–57). Slight swelling was observed in Hoffman’s feet, although both his

gait and respiration were normal. (Id.). He was referred to a provider. (Id.). McQuillan saw

Hoffman for his complaints of swelling and for a rash on his penis. (Id. at 58). McQuillan

noted that Hoffman’s hypertension had been treated with Norvasc and prescribed lisinopril

and ordered laboratory testing. (Id.). On August 28, 2019, Hoffman refused to be seen at

nurse sick call for his complaints of pain. (Id. at 61, 127).

       McQuillan examined Hoffman on September 11, 2019, for his periodic physical.

(Id. at 75–76). Hoffman did not voice any complaints of joint pain, sinusitis, or a left nasal

cavity growth. (Id.). McQuillan noted that Hoffman suffered from chronic hypertension,

hyperlipidemia (high cholesterol), and HCV. (Id.). Hoffman’s neck was supple and

examination of his ear, nose, and throat unremarkable. (Id.). His ear canals were clear and

his tympanic membranes normal. (Id.). Hoffman had full range of motion in his extremities

and intact tendon reflexes. (Id.). McQuillan renewed Hoffman’s prescriptions for Zocor,

fish oil, hydrochlorothiazide, Prilosec, lisinopril, and naproxen. (Id.). Hoffman did not

appear for his September 19, 2019 scheduled chronic care appointment with McQuillan.

(Id. at 77).




                                              12
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 13 of 28



       On September 26, 2019, Hoffman underwent a pulmonary function test and his

results were within normal limits. (Id. at 85, 115–18). When he returned from the test,

medical staff noted that he walked with a steady gait. (Id.).

       McQuillan next evaluated Hoffman on October 7, 2019, in the chronic care clinic.

(Id. at 86–87). At that time, Hoffman reported transient chest pains, but reported no other

musculoskeletal symptoms, including joint pain, swelling, or weakness, and no

abnormalities of his musculoskeletal system were noted. (Id.). Specifically, no swelling or

discoloration of Hoffman’s extremities were observed. (Id.; Getachew Decl. ¶ 32). Further,

no abnormalities were seen in Hoffman’s ears, nose, mouth, throat, or neck. (2d Med. R.

at 86–87). McQuillan prescribed ibuprofen. (Id. at 203).

       On October 16, 2019, a nurse evaluated Hoffman due to his complaints of pain in

both knees. (Id. at 88–89). Hoffman was observed walking with a steady gait and was not

in distress. (Id.). During the visit, he denied pain and was instructed to continue with the

provider’s plan of care. (Id.).

       On October 19, 2019, Clark evaluated Hoffman for complaints of pain in his chest,

lower lungs, both knees, and penis. (Id. at 90–91). Clark noted that Hoffman’s chest pain

was not new and that he had been seen by a pulmonary specialist. (Id.). She also noted that

Hoffman had a pending appointment with a dermatologist. (Id.). Clark also reviewed

Hoffman’s July 9, 2019 lumbar spine and knee x-rays. (Id.). Hoffman did not exhibit any

nasal deformities. (Id.). Additionally, he walked without a limp and was able to get on and

off the examination table without difficulty. (Id.). He did not have any swelling or

discoloration in his extremities. (Id.). Clark ordered diaper rash spray but did not order any


                                             13
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 14 of 28



additional medications. (Id.). The following month, a nurse saw Hoffman for complaints

of knee pain and a rash. (Id. at 93). Hoffman requested pain medication and a knee brace,

and the nurse noted that follow up was already scheduled with a provider. (Id.).

       Clark saw Hoffman on November 23, 2019, in chronic care. (Id. at 96–98). Hoffman

reported bilateral knee pain and stated that there was a court order that his knee pain be

treated. (Id.). Clark advised that she was not aware of any court orders regarding treatment

of his knee pain. (Id.). Hoffman requested glucosamine and Clark said she would order it.

(Id.). Hoffman also reported chronic rhinitis with intermittent nose bleeding, noting that he

had a history of a polyp in the right nostril that decreased air flow. (Id.). He asked to be

seen by an ENT and Clark said that she would refer Hoffman to a physician for further

evaluation. (Id.).

       An examination showed that Hoffman’s left and right turbinates were moderately

hypertrophied. (Id.). Getachew explains that turbinate hypertrophy, i.e., enlargement of the

nasal passageways, can be caused by chronic sinus inflammation, which Hoffman had not

shown, environmental irritants, or seasonal allergies. (Getachew Decl. ¶ 37). Clark did not

observe a polyp or other nasal abnormality. (2d Med. R. at 96–98). Hoffman’s neck was

supple without adenopathy or enlarged thyroids and his respiratory function was normal.

(Id.). Hoffman reported tenderness in the right and left knee but demonstrated a smooth,

steady gait and got on and off the examination table without apparent difficulty. (Id.). Clark

prescribed glucosamine. (Id.).

       Getachew specifically denies issuing any directive to Clark regarding Hoffman’s

course of treatment. (Getachew Decl. ¶ 37). Getachew does not, however, disagree with


                                             14
         Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 15 of 28



Clark’s decision to prescribe glucosamine. (Id.). Although Hoffman reported bilateral knee

pain, he did not exhibit any significant abnormalities, such as swelling or difficulty

walking, which would have signified that additional medications were clinically indicated.

(Id.). Hoffman also had a valid prescription for ibuprofen at the time of his examination.

(Id.).

         On January 9, 2020, Dr. JoGinder Mehtr evaluated Hoffman in the chronic care

clinic. (2d Med. R. at 100–01). Hoffman did not report head, eye, ear, nose, or throat

abnormalities, or any complaints regarding his musculoskeletal system. (Id.). Mehtr noted

that Hoffman had active prescriptions for glucosamine and Depakote, an anticonvulsant

that can be used to treat neuropathic pain. (Id.; Getachew Decl. ¶ 39). Mehtr reported that

Hoffman’s pain was stable and renewed the glucosamine prescription. (2d Med. R. at 100–

01). Mehtr also noted that when he attempted to discuss Hoffman’s treatment with him,

Hoffman became argumentative and left the room. (Id.).

         In his May 5, 2020 Declaration, Getachew avers that an assessment by an ENT is

not medically necessary for Hoffman. (Getachew Decl. ¶ 40). Hoffman has not exhibited

signs of a left nasal cavity growth since January 1, 2019, and Getachew opines that

Hoffman does not require an assessment by an ENT for the moderate hypertrophy he

showed on November 23, 2019. (Id.). Getachew explains that this condition is mild and

usually resolves on its own without any treatment. (Id.).

         Getachew also asserts that Hoffman does not require an orthopedic evaluation for

his mild DJD. (Id.). Objective diagnostic testing showed no significant abnormalities which

would indicate that surgery or further diagnostic testing was necessary. (Id.). Further,


                                            15
       Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 16 of 28



Hoffman did not exhibit any functional abnormalities in his shoulders, neck, bilateral

knees, right foot, or lumbar spine. (Id.). In Getachew’s view, Hoffman has been prescribed

appropriate medication to manage his joint pain and has access to medical staff through

both the chronic care clinic and the sick call process if his symptoms worsen or if he

develops new symptoms. (Id.).

       Getachew states that he did not deny Hoffman medical treatment for any medical

concern or symptom, nor did he disregard or direct anyone to disregard Hoffman’s medical

needs. (Id. ¶ 41). Getachew posits that he exercised his medical judgment in the treatment

he provided to Hoffman and that Hoffman received appropriate medical care for his

complaints. (Id.). According to Getachew, at no time did he base Hoffman’s care on

anything other than his medical judgment, which was formed by examining Hoffman,

reviewing medical records, and exercising his independent medical judgment. (Id.).

C.     Procedural History

       On December 20, 2019, Hoffman filed this Complaint against Defendants

Asresahegn Getachew, M.D. and Corizon Health alleging that Getachew offered a

“slanderous” opinion that Hoffman is a hypochondriac and drug seeker; failed to treat him

for degenerative disease in both knees and his right foot, acute paranasal sinusitis, polyp or

growth in the left nasal cavity; and refused to give Hoffman a flu shot. (Compl. ¶¶ 4, 25,

29). Although Hoffman fails to expressly state a cause of action, the Court construes the

Complaint as attempting to allege a violation of the Eighth Amendment and 42 U.S.C. §

1983. See Fed.R.Civ.P. 8(e) (“Pleadings must be construed so as to do justice.”); Jackson

v. Jackson, 764 F.App’x 326, 326 (4th Cir. 2019) (“[D]eliberate indifference to an inmate’s


                                             16
          Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 17 of 28



serious      medical     needs       violates        the Eighth Amendment and       provides

a cause of action under § 1983.”) (citations omitted). Hoffman seeks injunctive relief

mandating that he be seen by an orthopedist and ENT at either the University of Maryland

or Johns Hopkins Hospital and that he be provided an annual flu shot. (Compl. at 11).

Hoffman also seeks compensatory damages and court costs. (Id.).

       On April 5, 2020, Getachew filed a Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment. (ECF No. 15). On May 5, 2020, Getachew and Corizon Health

jointly filed a Motion to Dismiss or, in the Alternative Motion for Summary Judgment.

(ECF No. 20). Hoffman filed an Opposition on July 22, 2020. (ECF No. 22). 2 Defendants

filed Replies on July 30, 2020 and August 6, 2020. (ECF Nos. 23, 25). 3




       2
          In his Opposition, Hoffman raises additional claims of inadequate medical care.
Briefs in opposition to a dispositive motion may not be used to amend a complaint or add
new claims. See Zachair, Ltd. v. Driggs, 965 F.Supp. 741, 748 n.4 (D.Md. 1997) (stating
that a plaintiff “is bound by the allegations contained in its complaint and cannot, through
the use of motion briefs, amend the complaint”), aff’d, 141 F.3d 1162 (4th Cir. 1998);
Mylan Lab’ys, Inc. v. Akzo, N.V., 770 F.Supp. 1053, 1068 (D.Md. 1991), aff’d, 2 F.3d 56
(4th Cir. 1993). As such, the Court will not consider the new allegations raised in
Hoffman’s Opposition.
        3
          Hoffman subsequently filed a document that was docketed as an “Affidavit,” but
which is, in fact, an unauthorized surreply. (ECF No. 26). Defendants move to strike the
filing. (ECF Nos. 27, 28). Hoffman opposes the Motions to Strike. (ECF No. 29). No party
is entitled to file a surreply unless otherwise ordered by the Court. See Local Rule 105.2(a)
(D.Md. 2018). Although a district court has discretion to allow a surreply, surreplies are
generally disfavored. Chubb & Son v. C & C Complete Servs., LLC, 919 F.Supp.2d 666,
679 (D.Md. 2013). A surreply may be permitted “when the moving party would be unable
to contest matters presented to the court for the first time in the opposing party’s reply.”
Khoury v. Meserve, 268 F.Supp.2d 600, 605 (D.Md. 2003). Here, Hoffman has made no
effort to explain to the Court why his surreply is necessary, nor would the substance of the
proposed surreply change the Court’s ruling on the instant Motions. Accordingly,
Defendants’ Motions to Strike will be granted.

                                                17
       Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 18 of 28



                                   II.   DISCUSSION

A.     Conversion

       Defendants styled their Motions as motions to dismiss under Rule 12(b)(6) or, in

the alternative, for summary judgment under Rule 56. A motion styled in this manner

implicates the Court’s discretion under Rule 12(d). See Pevia v. Hogan, 443 F. Supp. 3d

612, 625 (D. Md. 2020) (citation omitted). Rule 12(d) provides that when “matters outside

the pleadings are presented to and not excluded by the court, the [Rule 12(b)(6)] motion

must be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). The

Court “has ‘complete discretion to determine whether or not to accept the submission of

any material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6)

motion and rely on it, thereby converting the motion, or to reject it or simply not consider

it.’” Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16,

2013) (quoting 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed.

2004 & Supp. 2012)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and a reasonable opportunity for discovery. See Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013). When the movant expressly

captions its motion “in the alternative” as one for summary judgment and submits matters

outside the pleadings for the court’s consideration, the parties are deemed to be on notice

that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d 458, 464

(D.Md. 2005) (citing Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 260–61 (4th


                                            18
       Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 19 of 28



Cir. 1998)). The Court “does not have an obligation to notify parties of the obvious.”

Laughlin, 149 F.3d at 261.

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To successfully raise the need for additional discovery, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of

discovery.” Hamilton v. Mayor of Balt., 807 F.Supp.2d 331, 342 (D.Md. 2011) (citation

omitted). A Rule 56(d) request for discovery is properly denied when “the additional

evidence sought for discovery would not have by itself created a genuine issue of material

fact sufficient to defeat summary judgment.” Ingle ex rel. Estate of Ingle v. Yelton, 439

F.3d 191, 195 (4th Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d

943, 954 (4th Cir. 1995)).

       The Fourth Circuit has warned that it “‘place[s] great weight on the Rule 56[d]

affidavit’ and that ‘a reference to Rule 56[d] and the need for additional discovery in a

memorandum of law in opposition to a motion for summary judgment is not an adequate


                                            19
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 20 of 28



substitute for a Rule 56[d] affidavit.’” Harrods, 302 F.3d at 244 (quoting Evans, 80 F.3d at

961). Failing to file a Rule 56(d) affidavit “is itself sufficient grounds to reject a claim that

the opportunity for discovery was inadequate.” Id. (quoting Evans, 80 F.3d at 961). Despite

these holdings, the Fourth Circuit has indicated that there are some limited circumstances

in which summary judgment may be premature, notwithstanding the non-movants’ failure

to file a Rule 56(d) affidavit. See id. A court may excuse the failure to file a Rule 56(d)

affidavit when “fact-intensive issues, such as intent, are involved” and the nonmovant’s

objections to deciding summary judgment without discovery “serve[ ] as the functional

equivalent of an affidavit.” Id. at 244–45 (quoting First Chi. Int’l v. United Exch. Co., 836

F.2d 1375, 1380–81 (D.C.Cir. 1988)).

       Here, the Court concludes that both requirements for conversion are satisfied.

Hoffman was on notice that the Court might resolve Defendants’ Motions under Rule 56

because Defendants styled their Motions in the alternative for summary judgment and

presented extra-pleading material for the Court’s consideration. See Moret, 381 F.Supp.2d

at 464. In addition, the Clerk informed Hoffman about the Motions and the need to file an

opposition. (See Rule 12/56 Letters, ECF Nos. 16, 21). Hoffman filed an Opposition but

did not include a request for more time to conduct discovery. (See ECF No. 22). Because

the Court will consider documents outside of Hoffman’s Complaint in resolving

Defendants’ Motions, the Court will treat the Motions as ones for summary judgment.

B.     Standard of Review

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.


                                               20
          Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 21 of 28



Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing that there is a genuine dispute of

material fact. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

586–87 (1986). The nonmovant cannot create a genuine dispute of material fact “through

mere speculation or the building of one inference upon another.” Othentec Ltd. v. Phelan,

526 F.3d 135, 140–41 (4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir.

1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

465 (4th Cir. 2001) (citations omitted). Whether a fact is considered to be “material” is

determined by the substantive law, and “[o]nly disputes over facts that might affect the


                                             21
       Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 22 of 28



outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson, 477 U.S. at 248; accord Hooven-Lewis v. Caldera, 249 F.3d 259,

265 (4th Cir. 2001). A “genuine” dispute concerning a “material” fact arises when the

evidence is sufficient to allow a reasonable jury to return a verdict in the nonmoving party’s

favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make a sufficient showing

on an essential element of his case where he has the burden of proof, “there can be ‘no

genuine [dispute] as to any material fact,’ since a complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

C.     Analysis

       1.     Respondeat Superior

       Defendant Corizon is a private corporation. A corporation is not liable under § 1983

for actions allegedly committed by its employees when such liability is predicated solely

upon a theory of respondeat superior. See Austin v. Paramount Parks, Inc., 195 F.3d 715,

727–28 (4th Cir. 1999); Powell v. Shopco Laurel Co., 678 F.2d 504, 506 (4th Cir. 1982);

Clark v. Md. Dep’t of Pub. Safety and Corr. Servs., 316 F.App’x 279, 282 (4th Cir. 2009).

The doctrine of respondeat superior only attaches liability to employers in § 1983 cases in

circumstances where, for instance, a municipality possesses final authority to establish

policy with respect to the action ordered. See Monell v. N.Y. City Dep’t of Soc. Servs.,

436 U.S. 658, 690 (1978). Here, Hoffman’s claims against Corizon are premised entirely

on the fact that it employs Getachew. (See Compl. ¶ 28). Accordingly, Corizon is entitled

to summary judgment.


                                             22
       Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 23 of 28



       2.     Eighth Amendment

       Hoffman alleges that Getachew has interfered in his medical care and failed to

provide adequate medical care. The Eighth Amendment prohibits “the unnecessary and

wanton infliction of pain” by virtue of its guarantee against cruel and unusual punishment.

Gregg v. Georgia, 428 U.S. 153, 173 (1976); see also Estelle v. Gamble, 429 U.S. 97, 103

(1976). To sustain a claim for denial of medical care under the Eighth Amendment, a

plaintiff must show that the defendant’s acts or omissions were done with deliberate

indifference to a serious medical need. See Estelle, 429 U.S. at 106; see also Anderson v.

Kingsley, 877 F.3d 539, 543 (4th Cir. 2017). Deliberate indifference to a serious medical

need is defined as “treatment [that is] so grossly incompetent, inadequate, or excessive as

to shock the conscience or to be intolerable to fundamental fairness.” Miltier v. Beorn, 896

F.2d 848, 851 (4th Cir. 1990). Accordingly, “[d]eliberate indifference is a very high

standard—a showing of mere negligence will not meet it.” Grayson v. Peed, 195 F.3d 692,

695 (4th Cir. 1999).

       Disagreements between medical staff and an inmate over the necessity or extent of

medical treatment do not rise to a constitutional injury and will not establish a cause of

action under § 1983. See Estelle, 429 U.S. at 105–06. Moreover, the mere failure to treat

all medical problems to a prisoner’s satisfaction is insufficient to support a claim of

deliberate indifference. Peterson v. Davis, 551 F.Supp. 137, 146 (D.Md. 1982), aff’d, 729

F.2d 1453 (4th Cir. 1984).

       To the extent that Hoffman contends that Defendants have been deliberately

indifferent to his medical needs regarding his lung or breathing issues, DJD, or pain


                                            23
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 24 of 28



management, Defendants are entitled to summary judgment. As this Court has found in a

previous lawsuit filed by Hoffman:

              As a preliminary matter, Hoffman’s insistence that he has ILD
              or lung cancer is not supported by evidence in the record.
              Hoffman received a chest x-ray and CT scan in early 2016 after
              he reported significant weight loss to his providers. Although
              the technician interpreting the CT scan indicated that
              Hoffman’s providers should “[c]onsider chronic interstitial
              lung disease,” Hoffman was not diagnosed with ILD at that
              time. Rather, “ILD was merely a suggested consideration.” Yet
              after the CT scan, Hoffman repeatedly told his providers that
              he had been diagnosed with ILD or COPD and expressed his
              fears that he had lung cancer, even though Hoffman’s
              complaints of severe pain were not supported by or consistent
              with his physical symptoms. Nonetheless, upon Hoffman’s
              continued complaints, Defendants performed additional
              diagnostic tests and referred Hoffman to an outside
              pulmonologist and thoracic surgeon for evaluation. These
              physicians confirmed that Hoffman had no signs of lung
              cancer, lung disease, or COPD, concluded that Hoffman’s pain
              was musculoskeletal, and referred him to another provider to
              assess for a possible rheumatic condition. Because Hoffman
              does not have lung disease or lung cancer, an MRI, lung
              biopsy, and PET scan are not medically necessary. Prison
              healthcare providers are not constitutionally required to
              perform diagnostic testing upon a prisoner’s every request, nor
              are they required to provide medical treatment for a condition
              that a prisoner does not have. As such, Defendants were not
              deliberately indifferent by failing to provide Hoffman with
              further diagnostic testing.

Hoffman v. Barrera, No. GLR-17-2431, 2020 WL 5569529, at *14 & n.3 (D.Md. Sept. 17,

2020) (citations and footnote omitted). To the extent that Hoffman contends that

Defendants failed to prescribe him pain medication, or that Getachew slandered him in

offering his opinion in that case, his claim also fails. In that case, the Court held:

              Hoffman complains that Defendants have refused to give him
              pain medication despite his severe, chronic lung pain. This is


                                              24
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 25 of 28



              not so. Hoffman’s medical record indicates that Defendants
              provided Hoffman with various medications to treat his pain
              . . . despite Hoffman’s history of drug use, which requires them
              to give careful consideration before prescribing pain
              medication. At bottom, Hoffman’s mere disagreement with
              Defendants’ selected course of treatment does not give rise to
              an Eighth Amendment claim. . . .

              According to his medical records, the results of Hoffman’s
              2016 bone scan indicated “minimal degenerative appearing
              uptake in both knees and the right foot.” This result did not
              indicate DJD, but rather was entirely normal, as “[m]inimal
              degenerative changes are common to most humans as they
              age.” Thus, although Hoffman complains of joint pain, it does
              not appear that his pain is the result of untreated DJD.

              Furthermore, the record indicates that Defendants have
              appropriately treated Hoffman’s general complaints of joint
              pain. On at least one occasion Defendants ordered a knee brace
              for Hoffman upon his request. Defendants also recommended
              other therapies for Hoffman, such as stretching before physical
              activity and using ice to alleviate pain. As Hoffman admits,
              Defendants prescribed him Motrin for pain relief. Although
              Hoffman believes that referral to an orthopedist and additional
              pain medication is warranted, his dissatisfaction with
              Defendants’ chosen course of treatment is insufficient to
              support a claim for deliberate indifference. In all, Defendants
              have provided Hoffman constitutionally adequate treatment for
              his knee and foot pain.

Id. at *14–16 (citations omitted). In addition, Hoffman himself repeatedly refused to

discuss his alleged medical issues or failed to mention them at his medical visits. (See, e.g.,

1st Med. R. at 10–15, 20–21, 24–33; 2d Med. R. at 17–19, 61, 75–76, 100–01, 105–08,

127).

        Further, the medical record does not demonstrate that Getachew issued any

instructions regarding Hoffman’s medical treatment to the medical providers, and

Getachew specifically denies doing so. (See generally 1st Med. R., 2d Med. R.; see also


                                              25
       Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 26 of 28



Getachew Decl. ¶ 5). On the occasions that Getachew provided direct care to Hoffman, the

record demonstrates that the care provided was appropriate. For example, when Getachew

examined Hoffman on March 11, 2019, Getachew prescribed naproxen after Hoffman

reported that it was effective in relieving his joint pain. (2d Med. R. at 12–14).

       As to Hoffman’s complaints regarding the left nasal growth, the record

demonstrates that (1) Hoffman’s complaints regarding a growth in his left nasal cavity were

inconsistent; (2) other than the initial assessment of a “pimple” in the nostril, subsequent

physical examinations did not show any growth in the cavity; and (3) Hoffman often did

not complain of a growth when being examined by medical providers. (See 2d Med. R. at

75–76, 86–87, 90–91, 96–98, 109–12; see also Getachew Decl. ¶¶ 16, 22, 29, 32, 37, 39–

40). Moreover, Hoffman’s chronic sinus issues were not ignored. (See 2d Med. R. at 5, 24,

49, 72, 81, 109; see also Getachew Decl. ¶¶ 10, 16, 29). To the contrary, he received

treatment, medication, and diagnostic testing, and he did not complain of a nasal growth

on the occasions when Getachew examined him. (See 2d Med. R. at 12–19, 27–29; see also

Getachew Decl. ¶ 14). Moreover, Hoffman himself repeatedly refused to discuss his

alleged medical issues or failed to mention them at his medical visits. (See, e.g., 1st Med.

R. at 10–15, 20–21, 24–33; 2d Med. R. at 17–19, 61, 75–76, 100–01, 105–08, 127).

       “Disagreements between an inmate and a physician over the inmate’s proper

medical care do not state a § 1983 claim unless exceptional circumstances are alleged.”

Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985) (citing Gittlemacker v. Prasse, 428

F.2d 1, 6 (3d Cir. 1970)). In sum, the record demonstrates that Defendants have consistently

provided Hoffman with diagnostic testing, referrals to outside physicians, and medication


                                             26
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 27 of 28



to alleviate his demonstrated medical conditions and reported pain. For this reason, no

reasonable jury could conclude that Defendants were deliberately indifferent to Hoffman’s

medical needs in violation of his Eighth Amendment rights, and the Court will enter

judgment in favor of Defendants.

       3.     Injunctive Relief

       In his request for relief, Hoffman suggests that without an injunction he will suffer

irreparable harm. A preliminary injunction is an extraordinary remedy. See Munaf v.

Geren, 553 U.S. 674, 689–90 (2008) (citing 11A Charles Alan Wright, Arthur R. Miller,

& Mary Kay Kane, Federal Practice & Procedure § 2948, at 129 (2d ed. 1995)). A party

seeking a preliminary injunction or temporary restraining order must establish the

following elements: (1) a likelihood of success on the merits; (2) a likelihood of suffering

irreparable harm in the absence of preliminary relief; (3) that the balance of equities tips in

the party’s favor; and (4) that the injunction is in the public interest. Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008); see also The Real Truth About Obama, Inc. v.

Fed. Election Comm’n, 575 F.3d 342, 346–47 (4th Cir. 2009). To demonstrate a likelihood

of irreparable harm, the movant must show the harm to be “neither remote nor speculative,

but actual and imminent.” Direx Israel, Ltd. v. Breakthrough Med. Grp., 952 F.2d 802, 812

(4th Cir. 1991) (citation omitted). In the prison context, courts should grant preliminary

injunctive relief involving the management of correctional institutions only under

exceptional and compelling circumstances. See Taylor v. Freeman, 34 F.3d 266, 269 (4th

Cir. 1994). Viewed in the light most favorable to Hoffman, the evidence in the record does

not establish a likelihood of success on his claim that Getachew and Corizon violated his


                                              27
        Case 1:19-cv-03644-GLR Document 32 Filed 02/17/21 Page 28 of 28



Eighth Amendment rights. Accordingly, the Court will deny Hoffman’s request for

injunctive relief.

                                 III.   CONCLUSION

       For the foregoing reasons, the Court will grant Defendants’ Motions to Dismiss, or

in the Alternative, for Summary Judgment (ECF Nos. 15, 20) and deny Hoffman’s request

for injunctive relief. Defendants’ Motions to Strike (ECF Nos. 27, 28) will also be granted.

A separate Order follows.

Entered this 17th day of February, 2021.



                                                               /s/
                                                 George L. Russell, III
                                                 United States District Judge




                                            28
